Citation Nr: 1003176	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
strain status post L5-S1 fusion, claimed as a low back 
injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a mouth injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In December 2008 the Veteran was provided a Travel Board 
hearing.  A transcript of the testimony offered at this 
hearing has been associated with the record. 

In December 2009 the Veteran submitted evidence that has yet 
to be considered by the RO.  In this regard, the Board may 
consider this evidence in the first instance because the 
Veteran has waived RO consideration thereof.  See 38 C.F.R. § 
20.1304(c) (2009).

This matter was last before the Board in April 2009 when it 
was remanded for further development.  That development was 
substantially completed; however, further development is 
necessary. 

It is also noted that when this matter was last before the 
Board that it encompassed a claim of entitlement to dental 
treatment due to dental trauma.  In an October 2009 rating 
decision the Huntington, West Virginia RO granted this claim; 
thus, it is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2009 remand the Board directed that the AMC/RO 
attempt to obtain medical records from the Chatham County 
Health Department (CCHD) dated in October 1978 pertaining to 
the Veteran's claimed injuries, after securing a release for 
these records from the Veteran.  The AMC/RO obtained a 
release, but received a negative response from CCHD.  In its 
response, CCHD explained that at the time the Veteran 
apparently sought treatment in October 1978 that the clinic 
had been operated by the U.S. Public Health Service (USPHS).  
CCHD further explained that they were operated by the Georgia 
Department of Health, which is not affiliated with the USPHS.

It is noted that the RO attempted to obtain records from the 
USPHS in November 2005, but that the RO's request was 
returned as undeliverable due to an insufficient address.  
See Returned envelope date-stamped November 28, 2005.  In an 
April 2006 statement the Veteran related that CCHD had 
informed him that his medical records were forwarded to the 
National Archives and that the National Archives had informed 
him that these records had been loaned to VA.  It appears to 
the Board that there may be some confusion as to which 
medical records are in question, i.e. service treatment 
records or the USPHS records.  Upon remand, the AMC/RO should 
attempt one more time to obtain any medical records 
pertaining to the Veteran dated in October 1978 from both the 
USPHS and the National Archives.  38 C.F.R. § 3.159(c)(2).

In this regard the Board regrets the necessity of remanding 
this case once again in order to attempt to obtain the 
Veteran's records.  However, VA is under a duty to make as 
many requests as are necessary to obtain records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  Given the heightened duty to obtain records in 
the custody of a Federal agency, the Board finds that further 
efforts should be made to locate the Veteran's October 1978 
clinical records and associate them with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of all 
medical records from the USPHS and the 
National Archives dated in October 1978 
pertaining to the Veteran and associate 
them with the claims folder.  Perform any 
and all follow-up as necessary, and 
document negative results.  If pertinent 
records are received, the AMC/RO should 
determine whether a medical examination 
and opinion are necessary to decide the 
claims.

2.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before this case is returned.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


